Civil action to recover on total and presumably permanent disability clauses in a number of life insurance policies.
Upon denial of liability and issues joined, there was a verdict and judgment for plaintiff, from which the defendant appeals, assigning errors.
The record contains no exceptive assignment of error upon which a new trial could be ordered or a reversal based. It results, therefore, that the trial will remain undisturbed. Mitchell v. Assurance Society, 205 N.C. 721;Short v. Ins. Co., 194 N.C. 649, 140 S.E. 302.
No error. *Page 909